UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,
20 Civ. 447 (PAE)
(KANN KXXXXMOBCK

Plaintiff,
Vv.

HILL INTERNATIONAL, INC., NICHOLAS
TORNELLO, and RONALD EMMA,

Defendants.

 

 

FINAL JUDGMENT AS TO DEFENDANT HILL INTERNATIONAL, INC.

The Securities and Exchange Commission having filed a Complaint and Defendant Hill
International, Inc. (“Defendant”) having entered a general appearance; consented to the Court’s
jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final
Judgment without admitting or denying the allegations of the Complaint (except as to
jurisdiction); waived findings of fact and conclusions of law; and waived any right to appeal

from this Final Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating Section 17(a)(2) and (3) of the Securities Act
of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)(2) and (3)] in the offer or sale of any security
by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly:
(a) to obtain money or property by means of any untrue statement of a material fact
or any omission of a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;
or

(b) to engage in any transaction, practice, or course of business which operates or
would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided
in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following
who receive actual notice of this Final Judgment by personal service or otherwise: (a)
Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

Il.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendant is permanently restrained and enjoined from violating Section 13(a) of the Securities
Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-
11, and 13a-13 thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, 240.13a-13] by
filing with the Commission any information, document, or report required to be filed with the
Commission pursuant to Exchange Act Section 13(a) and.the rules and regulations promulgated
thereunder, which contains any untrue statement of a material fact, which omits to state any
material fact necessary in order to make the statements made, in light of the circumstances under
which they were made, not misleading, or which omits to disclose any information required to be

disclosed.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

Ill.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Section 13(b)(2)(A) of the Exchange Act
[15 U.S.C. § 78m(b)(2)(A)] by failing to make or keep books, records, or accounts which, in
reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of
the issuer.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

IV.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained anil enjoined from violating Section 13(b)(2)(B) of the Exchange Act
[15 U.S.C. § 78m(b)(2)(B)] by failing to devise and maintain a system of internal accounting
controls sufficient to reasonably assure that transactions are recorded and financial statements are

prepared in conformity with generally accepted accounting principles.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

V.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a
civil penalty in the amount of $500,000 to the Securities and Exchange Commission pursuant to
Section 20(d) of the Securities Act [15 U.S.C. §77t(d)] and Section 21(d)(3) of the Exchange Act
[15 U.S.C. §78u(d)(3)]. Defendant shall make this payment within 14 days after entry of this
Final Judgment.

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; identifying Hill International, Inc. as a defendant in this action; and specifying that

payment is made pursuant to this Final Judgment.
Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,
Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant
to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

on any delinquent amounts pursuant to 28 USC § 1961.

VI.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

Vil.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
VIL.

There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

 
 

Dated: Je 3 ona
~ i Punk A

i
UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
Vv. t
30 civ. 00447 (Pae)
HILL INTERNATIONAL, INC., NICHOLAS
TORNELLO, and RONALD EMMA,

Defendants.

 

 

CONSENT OF DEFENDANT HILL INTERNATIONAL, INC.

1. Defendant Hill International, Inc. (“Defendant”) waives service of a summons and
the Complaint in this action, enters a general appearance, and admits the Court’s jurisdiction
over Defendant and over the subject matter of this action.

2. Without admitting or denying the allegations of the Complaint (except as
provided herein in paragraph 11 and except as to personal and subject matter jurisdiction, which
Defendant admits), Defendant hereby consents to the entry of the final Judgment in the form
attached hereto (the “Final Judgment”) and incorporated by reference herein, which, among other
things:

(a) permanently restrains and enjoins Defendant from violation of Sections
17(a)(2) and (3) of the Securities Act of 1933 (the “Securities Act”) [15
U.S.C. § 77q(a)(2) and (3)]; Section 13(a) of the Securities Exchange Act
of 1934 (the “Exchange Act”) [15 U.S.C. § 78m(a)] and Rules 12b-20,

13a-1, 13a-11, and 13a-13 thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-
1, 240.13a-11, 240.13a-13]; Section 13(b)(2)(A) of the Exchange Act [15
U.S.C. § 78m(b)(2)(A)]; and Section 13(b)(2)(B) of the Exchange Act [15
USS.C. § 78m(b)(2)(B)];

(b) — orders Defendant to pay a civil penalty in the amount of $500,000 under
Section 20(d) of the Securities Act [15 U.S.C. §77t(d)] and Section
21(d)(3) of the Exchange Act [15 U.S.C. §78u(d)(3)].

a. Defendant agrees that it shall not seek or accept, directly or indirectly,
reimbursement or indemnification from any source, including but not limited to payment made
pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays
pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof
are added to a distribution fund or otherwise used for the benefit of investors. Defendant further
agrees that it shall not claim, assert, or apply for a tax deduction or tax credit with regard to any
federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final
Judgment, regardless of whether such penalty amounts or any part thereof are added to a
distribution fund or otherwise used for the benefit of investors.

4. Defendant waives the entry of findings of fact and conclusions of law pursuant to
Rule 52 of the Federal Rules of Civil Procedure.

5. Defendant waives the right, if any, to a jury trial and to appeal from the entry of
the Final Judgment.

6. Defendant enters into this Consent voluntarily and represents that no threats,
offers, promises, or inducements of any kind have been made by the Commission or any
member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.
7. Defendant agrees that this Consent shall be incorporated into the Final Judgment
with the same force and effect as if fully set forth therein.

8. Defendant will not oppose the enforcement of the Final Judgment on the ground,
if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and
hereby waives any objection based thereon.

9. Defendant waives service of the Final Judgment and agrees that entry of the Final
Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant
of its terms and conditions. Defendant further agrees to provide counsel for the Commission,
within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit
or declaration stating that Defendant has received and read a copy of the Final Judgment.

10. Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted
against Defendant in this civil proceeding. Defendant acknowledges that no promise or
representation has been made by the Commission or any member, officer, employee, agent, or
representative of the Commission with regard to any criminal liability that may have arisen or
may arise from the facts underlying this action or immunity from any such criminal liability.
Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,
including the imposition of any remedy or civil penalty herein. Defendant further acknowledges
that the Court's entry of a permanent injunction may have collateral consequences under federal
or state law and the rules and regulations of self-regulatory organizations, licensing boards, and
other regulatory organizations. Such collateral consequences include, but are not limited to, a
statutory disqualification with respect to membership or participation in, or association with a
member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any
disciplinary proceeding before the Commission based on the entry of the injunction in this
action, Defendant understands that it shall not be permitted to contest the factual allegations of
the Complaint in this action.

11. Defendant understands and agrees to comply with the terms of 17 C.F.R. §
202.5(e), which provides in part that it is the Commission's policy "not to permit a defendant or
respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the Complaint or order for proceedings," and "a refusal to admit the allegations is
equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies
the allegations." As part of Defendant’s agreement to comply with the terms of Section 202.5(e),
Defendant: (i) will not take any action or make or permit to be made any public statement
denying, directly or indirectly, any allegation in the Complaint or creating the impression that the
Complaint is without factual basis; (ii) will not make or permit to be made any public statement
to the effect that Defendant does not admit the allegations of the Complaint, or that this Consent
contains no admission of the allegations, without also stating that Defendant does not deny the
allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in
this action to the extent that they deny any allegation in the Complaint; and (iv) stipulates solely
for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11
U.S.C. §523, that the allegations in the Complaint are true, and further, that any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the
Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19). If Defendant breaches this
agreement, the Commission may petition the Court to vacate the Final Judgment and restore this
action to its active docket. Nothing in this paragraph affects Defendant’s: (i) testimonial
obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings
in which the Commission is not a party.

12. Defendant hereby waives any rights under the Equal Access to Justice Act, the
Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to
seek from the United States, or any agency, or any official of the United States acting in his or
her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,
expenses, or costs expended by Defendant to defend against this action. For these purposes,
Defendant agrees that Defendant is not the prevailing party in this action since the parties have
reached a good faith settlement.

13. In connection with this action and any related judicial or administrative
proceeding or investigation commenced by the Commission or to which the Commission is a
party, Defendant (i) agrees to appear and be interviewed by Commission staff at such times and
places as the staff requests upon reasonable notice; (ii) will accept service by mail or facsimile
transmission of notices or subpoenas issued by the Commission for documents or testimony at
depositions, hearings, or trials, or in connection with any related investigation by Commission
staff; (iii) appoints Defendant's undersigned attorney as agent to receive service of such notices
and subpoenas; (iv) with respect to such notices and subpoenas, waives the territorial limits on
service contained in Rule 45 of the Federal Rules of Civil Procedure and any applicable local
rules, provided that the party requesting the testimony reimburses Defendant's travel, lodging,
and subsistence expenses at the then-prevailing U.S. Government per diem rates; and (v)

consents to personal jurisdiction over Defendant in any United States District Court for purposes
of enforcing any such subpoena.

14. Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.

15. Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.

Hill International, Inc.

Dated:_ !0-§-/4 By: Ann
Cov pevate Se sree

of tober K. 2019, W \| 1Qyn L . OrrclerI% person known to me,

personally appeared before me and acknowledged executing the foregoing Consent.

 
  

 

Cammonwealth of Pennsylvania - Notary Seal
CHRISTINE GRADY - Notary Public Notary Public .
Comunission expires: ¥e— (1]-2.4

Philadelphia County
Cc i Expires Aug 11, 2023 j :
“ Commicstan Number 1292250 Co Mmenwee LH of kh

 

 

 

Approved as to form:

Mauro M. Wolfe, Es
Duane Morris LLP

Counsel to Hill International, Inc.
HILL INTERNATIONAL, INC.
CERTIFICATE OF CORPORATE RESOLUTION

I, Willian, Deacley, do hereby certify that I am an elected and qualified Officer of Hill
International, Inc. “Hill” or “Corporation”), a Delaware corporation, and that the
following is a complete and accurate copy of a resolution adopted by the Board of
Directors of Hill at a meeting held on S eptemb at 36 , 2019, at which a quorum was
present and resolved as follows:

RESOLVED: That W(t; ambve ashe y, an Officer of this Corporation, be and
hereby is authorized to act on behalf of the Corporation, and in his sole discretion,
to negotiate, approve, and make the offer of settlement of Hill, attached hereto, to
the United States Securities and Exchange Commission (“Commission”) in
connection with the investigation conducted by the Commission; in this
connection, the aforementioned Officer be and hereby is authorized to undertake
such actions as he may deem necessary and advisable, including the execution of
such documentation as may be required by the Commission, in order to carry out
the foregoing.

I further certify that the aforesaid resolution has not been amended or revoked in any
respect and remains in full force and effect.

IN WITNESS WHEREOF, I have executed this Certificate as a sealed instrument this
Eth day of Octobay , 2019.

By: or An VW. Sine
NAME Wiliam H. Dengler, Tr.
POSITION Corporate Secedafaeth
Hill International, Inc.

I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

Executed of Ytobe i x , 2019,

 

  

Commonweatth of Pennsylvania - Notary Seat
CHRISTINE GRADY - Notary Public

 

Philadelphia County 4
My C ission Expi ,
Son ia Commonwealth of PA
County or PE. Lo, .

 

 

 
